Name: Decision No 5/81 of the EEC-Norway Joint Committee of 9 December 1981 amending Protocols 1 and 2
 Type: Decision
 Subject Matter: beverages and sugar;  Europe;  foodstuff;  international affairs;  wood industry
 Date Published: 1982-06-21

 Avis juridique important|21982D0621(04)Decision No 5/81 of the EEC-Norway Joint Committee of 9 December 1981 amending Protocols 1 and 2 Official Journal L 174 , 21/06/1982 P. 0013 - 0015DECISION No 5/81 OF THE JOINT COMMITTEE of 9 December 1981 amending Protocols 1 and 2THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Kingdom of Norway signed in Brussels on 14 May 1973, and in particular Article 12a thereof, Whereas the Community, in consequence of the implementation of the results of the GATT multilateral trade negotiations (Tokyo Round), has amended the nomenclature of Common Customs Tariff heading Nos 21.04 and 48.07; Whereas the Community has replaced the unit of account by the ECU in Community legal instruments ; whereas this replacement affects also Common Customs Tariff heading Nos 21.07 and 22.09 appearing in Table I annexed to Protocol 2; Whereas the nomenclature of the products referred to in the Agreement should therefore be adjusted in accordance with the said amendments, HAS DECIDED AS FOLLOWS:Article 11. The tables contained in Article 1 (1) and (3) of Protocol 1 are hereby amended as follows: - in the heading to the second column, subheading "48.07 D" shall be inserted after subheading "48.07 C". 2. The nomenclature of Annex A to Protocol 1 is hereby amended as follows: &lt;PIC FILE="T0021612"&gt; 3. The nomenclature of Annex B to Protocol 1 is hereby amended as follows: &lt;PIC FILE="T0021613"&gt; 4. The nomenclature of Annex C to Protocol 1 is hereby amended as follows: &lt;PIC FILE="T0021614"&gt; 5. Table I annexed to Protocol 2 is hereby amended as follows: &lt;PIC FILE="T0021615"&gt;Article 2This Decision shall enter into force on 1 January 1982.Done at Brussels, 9 December 1981. For the Joint Committee The Chairman S.J. GJELLUM